731 N.W.2d 738 (2007)
Thelma JOHNSON, Personal Representative of the Estate of Carl Johnson, Deceased, Plaintiff-Appellee,
v.
HURLEY MEDICAL GROUP, P.C., d/b/a Hurley Medical Center, and Moongilmadugu Inbavazhvu, M.D., Defendants-Appellants, and
Kenneth Jordan, M.D., Defendant.
Docket No. 132953. COA No. 262143.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the April 13, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.